MacIntyre, J.
W. C. Caye & Company instituted a proceeding against W. B. Stewart to foreclose a retention-title contract to certain personalty: The issue was whether the plaintiff properly applied a payment of $450 made by the defendant to the plaintiff on an unsecured account which the defendant owed the plaintiff rather than on the notes secured by said retention-title contract. The defendant assumed the burden of proof, and testified positively that he gave the plaintiff a check for said $450 to be applied on his secured notes. The purport of W. -0. Caye’s testimony was that the defendant handed him the check without stating whether its proceeds were to be applied on the secured notes or the unsecured account. There was other evidence adduced at the trial, some of it tending to support the defendant’s testimony, and some that of Caye. In these circumstances the court did not err in finding in favor of the plaintiff’s contention. See Green v. Ford, 79 Ga. 130, 132 (3 S. E. 624).

Judgment affirmed.


Broyles, C. J., and Guerry, J. concur.